Citation Nr: 1506817	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right foot arthritis, to include as secondary to service connected left foot disability.

2.  Entitlement to service connection for right foot pes plano valgus, to include as secondary to service connected left foot disability.

3.  Entitlement to service connection for left foot pes plano valgus, to include as secondary to service connected left foot disability.

4.  Entitlement to service connection for right foot hallux limitus, to include as secondary to service connected left foot disability.

5.  Entitlement to an increased rating for left foot hallux valgus to include hallux limitus with arthritis, currently rated 10 percent from April 13, 2010.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied a compensable rating for the Veteran's service-connected left foot hallux valgus to include hallux limitus, and denied entitlement to service connection for right foot arthritis, left foot arthritis, left foot pes plano valgus, right foot pes plano valgus, and right foot hallux limitus.

In December 2013, the RO granted entitlement to service connection for left foot arthritis, combined this disability with the already service-connected left foot hallux valgus to include hallux limitus, and increased the combined rating to 10 percent, effective April 13, 2010 (date of claim).

In August 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the service connection claims, there are multiple medical opinions as to the etiology of the Veteran's right and left foot disabilities, but they are not adequate to decide the claim.

The August 2011 VA examiner, who indicated that the Veteran's left foot pes planus was not related to service, based his opinion on the fact that this disorder appeared after the conclusion of service.  As service connection is warranted for a disease that first manifests after service if all of the evidence indicates that the disease was incurred in service, the fact that the left foot pes planus first manifested after service does not by itself warrant the conclusion that it is unrelated to service.  38 C.F.R. § 3.303(d) (2014).  This opinion is therefore inadequate.

In addition, the August 2013 VA examiner, who indicated that the Veteran's right foot arthritis, right foot pes plano valgus, left foot pes plano valgus, and right foot hallux limitus were unrelated to his left foot disability, explained only that the current medical literature did not support hallux valgus as a cause of arthritis, pes planus, or hallux valgus in the contralateral foot.  However, service connection on a secondary basis may also be established if it is shown that a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.303(b) (2014).  The August 2013 VA examiner failed to address whether the Veteran's service-connected disability aggravated the non-service connected disabilities.  The examiner also referenced only the left foot hallux valgus when the service-connected disability at that time included hallux limitus as well, and now includes arthritis (due to the same examiner's conclusion that the arthritis was caused by the hallux valgus).  Further, the examiner's references to the contralateral indications appear to be reversed as to the left foot pes plano valgus and right foot pes plano valgus, as he referenced contralateral indications when discussing the left foot pes plano valgus when that was the foot for which the Veteran's hallux valgus was service connected.  This opinion is therefore inadequate.

As for the October 2014 medical opinion from the Veteran's private podiatrist, that healthcare specialist failed to include a rationale for her opinion that the physical traumas suffered during service caused and contributed to the worsening of the Veteran's foot deformities.  It also did not indicate the specific disabilities that she believed to related to the Veteran's service or his service-connected disabilities.  This opinion is therefore inadequate as well.

Based on the above, the Board finds that a new medical opinion, which will specifically identify each current disorder of each foot and address whether any such disorder that is not service connected is either related to service or is caused or aggravated by a service connected disorder, is warranted.

The claim for an increased rating for left foot hallux valgus to include hallux limitus with arthritis is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   Should the left foot pes plano valgus be found service connected, this would impact the rating of the currently service connected left foot disability.  Moreover, some of the ratings in the diagnostic codes applicable to the feet vary according to whether the disorders are unilateral or bilateral.  Thus, deferring a decision on the increased rating claim until all of the service connection claims are decided is warranted in this case.

In addition, the Board notes that there is evidence indicating that the Veteran's service-connected left foot disability causes unemployability.  Although the RO denied entitlement to a TDIU in a July 2013 rating decision and the Veteran filed a notice of disagreement with this decision, the United States Court of Appeals for Veterans Claims has indicated that a TDIU is a component of any increased rating claim where there is evidence of unemployability and the Veteran is seeking the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to a TDIU is therefore before the Board as part of the increased rating claims on appeal and must be remanded as inextricably intertwined as well.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate specialist as to his feet.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify each disorder of each foot.  Then, as to each identified disorder, other than the left foot hallux valgus to include hallux limitus with arthritis for which the Veteran is already service connected, the examiner should answer the following questions:

a) Is as least as likely as not (50 percent probability or more) that such disorder is related to service.

b) Is it at least as likely as not (50 percent probability or more) that such disorder is either (a) caused or (b) aggravated by the service connected left foot hallux valgus to include hallux limitus with arthritis.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, adjudicate the claims on appeal, including the claim for a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




